Title: To Benjamin Franklin from Lambert Wickes, 4 January 1777
From: Wickes, Lambert
To: Franklin, Benjamin



Sir,
[January 4, 1777]
I sent your Things up imeadiately, to the Care of Mr. Grewel [Gruel], Who told me he would send them forward for you directly, As I was on Shore when the order Come for your things they made a Mistake and Sent your Old Wooden Box also, this I hope you’ll excuse as I did not find it out time enough to prevent it Coming to Parris. I remain with Much respect Your Most obligd Humble Servant
Lambt Wickes


PS. Please make my Complyments to Mr. Franklin and Master Benjamin. 
L: W:

 
Addressed: To / The Honble. Dr. Benja: Franklin Esqr / at / Parris
Notation: Captn. Weeks Nantz January 4th 1777
